Title: From George Washington to Robert Lewis, 10 March 1796
From: Washington, George
To: Lewis, Robert


          
            Dear Sir,
            Philadelphia 10th Mar. 1796.
          
          Your letter of the 17th of last month did not reach my hands until the evening before last. Why so long delayed, I know not; because the passage from you to me, is certain; after the letter is once in the line of the Posts; tho uncertain from me to you: and for that reason it has become expedient for you to let me know to whose care (since your mother has left Fredericksburgh) letters for you ought to be directed. Whether through the Post Office of that place, to be lodged at Fauquier Court House, or otherwise. Your Brother is so much absent from Fredericksburgh, as to render it ineligable to put letters under cover to him—of course some channel more certain must be devised.
          No good reason occurs to me, for the delay in paying the money that was in your hands to Mr Pearce, or into the Bank of Alexandria, agreeably to the letter I wrote you from Mount Vernon in October last; especially as you had been advised of my wanting it. There is no propriety, and less safety (from Robbery fire & a variety of accidents) to retain the money until every Rent is received; for upon this principle I shall be unable to form any estimate of my dependence. Paying the money, & settling the Rental, are distinct things; The first may be paid at any time, and will always stand as a credit in the Rental; the latter, may be delayed with less inconvenience; but here also, there ought to be a periodical Settlement; that regularity may pervade the system.
          The demands upon me for money, for one purpose or another, are frequent and great; for which reason, it is, at all times, convenient for me to know what my resourses are. for this reason also,

I wish you had mentioned the amount of your collection—If a good & safe opportunity presents, to lodge it in the hands of Mr Pearce, or at the Bank of Alexandria I wish it to be done so: if not, it may remain until I come home; and the whole be accomplished at once. But, at this time, to say when that will be, is beyond my Ken; as I can form no better judgment now, of the close of the present Session of Congress, than I was able to do at the hour of its commencement. And till that happens, & perhaps for some short time after, I may not have it in my power to leave the seat of Government. If you, however, will point out the mode by which my letters to you will find a safe conveyance, it will be in my power to give you timely information of my departure from hence.
          I would have you place no further dependence on what Muse has said, of Colo. Simms’s opinion, respecting the invalidity of my Leases, than to obtain other, and the best advice thereon; for which purpose send to your Cousin Bushrod Washington, one of each kind (for I think there are different forms) of the printed Leases, and request him, and General Marshall both, to consider, & give you there opinions in writing with respect to the general correctness; & more particularly with respect to my right of enforcing the Covenants, (with damages for past failures) or annuling the leases, and pay them for their opinions. I am very much mistaken, if the draught from which one, if not both, Leases were printed, was not made by a person of as much legal knowledge as Colo. Simms. If the gentlemen before named, shall be of opinion that there is no defect in the leases; and think it safe for you to proceed to enforce, or to annul them; I wish you to be governed by, and follow their advice. Hard indeed would it be upon me, to receive only five or Six pounds a hundred acres, for Lands of a quality equal to that which is renting for five times the sum; and when I thought I had insured valuable improvements on the premises, so as to render the Tenements valuable hereafter, to be cut off from these also; and to have no redress.
          Persuaded as I am, that you have rented the repossed lots for as much as you could get, I am perfectly satisfied with what you have done with mine, in Frederick & Berkley; altho’ the Rent is lower than what your cousin George Washington (who is now in this city) says he rents Land at.
          
          The waste, which has been committed on my reserved Land, is a very serious evil to the tract to which it appertained; as the quantity, originally reserved was scanty; and, under the ci[r]cumstances of the case, there appears to be no remedy. If letting out the part cleared, does not occasion a greater diminution of the Wood & Timber, I shall have no objection to your doing it—but not, if it is to involve that consequence. I perceive by the enclosed, which Mr Airess sent me by Mr George Washington, that another attack is commenced on the said tract. It is his business to prevent incroachment on land in which he has a Leasehold estate; especially as he has it on such advantageous terms; but it may be well for you to have an eye to the matter.
          With respect to the Land on Deep run, let it remain as it is until I see you. My love to Mrs Lewis in wch your Aunt joins I am Your sincere friend & affe. Uncle
          
            Go: Washington
          
        